DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 12 and 37-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the device” in line 15 lacks antecedent basis. It is unclear and indefinite if “the device” is referring to “white light emitting device” or some other things because “device” means a thing made for a particular purpose. As such the claim is unclear and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over SAKUTA et al. 20130264937 (Sakuta) in view of Bukesov et al. 20160146433.

    PNG
    media_image1.png
    298
    387
    media_image1.png
    Greyscale

Regarding claim 1, fig. 1 of Sakuta discloses a white light emitting device comprising: 
a solid-state light emitter 12 that generate blue light (par [0062]) with a dominant wavelength from a range 440 nm to 470 nm; 

a red-emitting manganese-activated complex fluoride phosphor (par [0069]-[0070]); and 
a light transmissive material 13  comprising a dimethyl-based silicone  (bottom of par [0105]);
wherein the yellow to green-emitting, and red-emitting manganese-activated fluoride phosphors are incorporated as a mixture in the light transmissive material, 
wherein the device generates white light having a Correlated Color Temperature and a general Color Rendering Index (Ra) of at least 90 (see fig. 9 and tables 1-3 showing embodiment with Ra of at least 90); 
wherein when the light transmissive material comprises a dimethyl-based silicone the device has a luminous efficacy as shown in Table-3 of Sakuta.
 Sakuta does not disclose of luminous efficacy of at least 335 lm/W.
However, the optimization of luminous efficacy would have been necessary in order to maximize emission which measures the ability of radiation to produce a visual sensation. Therefore, the claims are obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).



However, Bukesov discloses of a method for making a phosphor material for emitting visible light by absorbing excitation light and includes selecting (1) one or more red(-deep red) emitting nitride) phosphors (e.g., nitride phosphors) and (2) one or more orange-red emitting phosphors (e.g., silicate phosphors). Each selected red phosphor and each selected orange-red phosphor emit visible light at spectrally close but different spectral wavelengths or bands that spectrally overlap to produce a desired color. This method includes mixing (1) the selected one or more red emitting phosphors and (2) the selected one or more orange-red emitting phosphors with a ratio with respect to one another to form a composite phosphor for producing light at the desired color.
Therefore, it would have been obvious to form a device of Sakuta further comprising an orange to red-emitting phosphor with a peak emission wavelength from 580 nm to 620 nm in order to form a composite phosphor for producing light at the desired color such as taught by Bukesov. 
The resulting structure would have been one wherein the yellow to green-emitting, orange to red-emitting phosphor, and red-emitting manganese-activated fluoride phosphors are incorporated as a mixture in the light transmissive material.

Regarding claim 37, Table 3 of Sakuta disclose wherein the device generates white light with a general Color Rendering Index (Ra) of at least 90 (examples 1 and 2).
Sakuta and Bukesov do not disclose of a Color Rendering Index (R9) of at least 90.
However, note that the colour rendering index defines the ability of a light source to identify colours, and is measured on a scale of 1 - 100. On this scale a rendering of 1 is monochromatic light, and a rendering of 100 is natural sunlight, so you can think of the scale as a measure of the quality of light produced by the source, and R9 is the score that represents how accurately a light source will reproduce 
Therefore, it would have been obvious to form a device of Sakuta and Bukesov comprising wherein the device generates white light a Color Rendering Index (R9) of at least 90 in order to represent how accurately a light source will reproduce strong red colors and “Accurate" is defined as similarity to daylight or incandescent bulbs, depending on the color temperature.

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over SAKUTA and Bukesov in view of Cash 20120236553 (Cash).
Regarding claims 38-40, Sakuta and Bukesov claim 1, but do not wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1.
However, the applicant’s claimed limitation of “wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1” do not distinguish over the Sakuta device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the 
In this case, it is reasonable to predict that the device of Sakuta is capable of “wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1”, because a comparison of Applicant’s specification to the device of Sakuta reveals that the device of Sakuta is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of ““wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1”.
Because it is reasonable to predict that assume that the device of Sakuta is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.
Further, fig. 2-4 and par [0050] of cash discloses of FIG. 2A illustrates a 1931 International Commission on Illumination (CIE) chromaticity diagram. The 1931 CIE Chromaticity diagram is a two-dimensional chromaticity space in which every visible color is represented by a point having x- and y-coordinates. Fully saturated (monochromatic) colors appear on the outer edge of the diagram, while less saturated colors (which represent a combination of wavelengths) appear on the interior of the diagram. The planckian locus, or black body locus (BBL), represented by line 150 on the diagram, follows the color an incandescent black body would take in the chromaticity space as the temperature of the black body changes from about 1000K to 10,000 K. The black body locus goes from deep red at low temperatures (about 1000 K) through orange, yellowish white, white, and finally bluish white at very high temperatures. The temperature of a black body radiator corresponding to a particular color in a chromaticity space is referred to as the " correlated color temperature." In general, light corresponding to a correlated color temperature (CCT) of about 2700 K to about 6500 K is considered to be " white" light. In particular, as used herein, "white light" generally refers to light having a chromaticity point that is within a 10-step MacAdam ellipse of a point on the black body locus having a CCT between 2700K and 6500K. However, it will be understood that tighter or looser definitions of white light can be used if desired. For example, white light can refer to light having a chromaticity point that is within a seven step MacAdam ellipse of a point on the black body locus having a CCT between 2700K and 6500K.


    PNG
    media_image2.png
    837
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    463
    media_image3.png
    Greyscale

Note Cash par [0053] and FIG. 3 schematically illustrates selection and grouping of LEDs 100 according to some embodiments, as illustrated by various regions on a 1931 CIE chromaticity diagram 300. A solid state lighting apparatus according to some embodiments may emit white light. That is, the combined light emitted by the light emitters in the solid state lighting apparatus has a chromaticity that falls within a target chromaticity region 320 that is on or near the black body locus 150. The target chromaticity region 320 may include, for example, a bin defined in Table A1 of the proposed ANSI standard C78.377A and/or may include a custom defined bin. In general, the target chromaticity region 320 may have any desired shape, size, or location. 
Note that Cash discloses wherein the device generates white light 100 having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm (fig. 2A) planckian locus, or black body locus (BBL), represented by line 150 on the diagram, follows the color an incandescent 
Note that the limitations of “wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1” would allow the characteristic of the light emitting to be as near as possible to line 150 in fig. 2A of Cash and should ideally be overlapping in order to be considered to be white light.
As such one of ordinary skill would have obvious want for a device of Sakuta wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1 in order for the light emitted from the device to not deviate from planckian locus, or black body locus (BBL), represented by line 150  in order to be considered to be "white" light such as taught by Cash.

Regarding claim 41, par [0120] of Sakuta discloses a recommended resin herein is, for instance, a commercially-available dimethyl silicone resin having a refractive index 1.41, as such, Sakuta discloses wherein the light transmissive material has an index of refraction from 1.40 to 1.43.

Claims 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over SAKUTA in view of Cash.

    PNG
    media_image4.png
    459
    696
    media_image4.png
    Greyscale


garding claims 42-44, fig. 1 of Sakuta discloses a white light emitting device comprising: 
a solid-state light emitter 12 that generates blue light (par [0062]) with a dominant wavelength in a range 440 nm to 470 nm; 
a yellow to green-emitting phosphor (par [0064]) excitable by blue light and operable to generate light with a peak emission wavelength in a range 500 nm to 575 nm (par [0064]); 
a red-emitting manganese-activated potassium hexafluorosilicate phosphor (par [0071]), and 
wherein the device generates white light having a Correlated Color Temperature (par [0024-0025]) and a spectrum as shown in figs. 7-8.
Sakuta does not disclose wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1.

However, the applicant’s claimed limitation of “wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1” do not distinguish over the Sakuta device because in a device claim only the device per se is relevant, not the recited claimed function.
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does" [emphasis in original]); In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that [the cited prior art] does not inherently achieve [the claimed function], challenging the PTO to prove the contrary by experiment or otherwise. The PTO is not equipped to perform such tasks"); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (claiming a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable); Ex parte Smith, 83 USPQ2d 1509, 1514 (Bd. Pat. App. & Int. 2007, PRECEDENTIAL) (“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product”); Ex parte THOMAS J. WHALEN II, slip opinion , page 13, (BPAI, PRECEDENTIAL, decided July 23, 2008) (“’[T]he examiner must provide some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the functional limitation is an inherent characteristic of the prior art’ before the burden is shifted to the applicant to disprove the inherency”); and Leggett & Platt Inc. v. VUTEk Inc., 537 F3d 1349, 1352, 87 USPQ2d 1947, 1951 (Fed. Cir. 2008) ("Moreover, because the 
In this case, it is reasonable to predict that the device of Sakuta is capable of “wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1”, because a comparison of Applicant’s specification to the device of Sakuta reveals that the device of Sakuta is a device that is apparently identical to the device Applicant describes as being capable of performing the function(s) of ““wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1”.
Because it is reasonable to predict that assume that the device of Sakuta is capable of performing the claimed function, the burden shifts to Applicants to come forward with evidence showing that the prior art device, despite reasonable appearances, is not so capable. See MPEP § 2114.
Further, fig. 2-4 and par [0050] of cash discloses of FIG. 2A illustrates a 1931 International Commission on Illumination (CIE) chromaticity diagram. The 1931 CIE Chromaticity diagram is a two-dimensional chromaticity space in which every visible color is represented by a point having x- and y-coordinates. Fully saturated (monochromatic) colors appear on the outer edge of the diagram, while less saturated colors (which represent a combination of wavelengths) appear on the interior of the diagram. The planckian locus, or black body locus (BBL), represented by line 150 on the diagram, follows the color an incandescent black body would take in the chromaticity space as the temperature of the black body changes from about 1000K to 10,000 K. The black body locus goes from deep red at low temperatures (about 1000 K) through orange, yellowish white, white, and finally bluish white at very high temperatures. The temperature of a black body radiator corresponding to a particular color in a chromaticity space is referred to as the " correlated color temperature." In general, light corresponding to a correlated color temperature (CCT) of about 2700 K to about 6500 K is considered to be " white" light. In particular, as used herein, "white light" generally refers to light having a chromaticity point that is within a 10-step MacAdam ellipse of a point on the black body locus having a CCT between 2700K and 6500K. However, it will be understood that tighter or looser definitions of white light can be used if desired. For example, white light can refer to light having a chromaticity point that is within a seven step MacAdam ellipse of a point on the black body locus having a CCT between 2700K and 6500K.


    PNG
    media_image2.png
    837
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    463
    media_image3.png
    Greyscale

Note Cash par [0053] and FIG. 3 schematically illustrates selection and grouping of LEDs 100 according to some embodiments, as illustrated by various regions on a 1931 CIE chromaticity diagram 300. A solid state lighting apparatus according to some embodiments may emit white light. That is, the combined light emitted by the light emitters in the solid state lighting apparatus has a chromaticity that falls within a target chromaticity region 320 that is on or near the black body locus 150. The target chromaticity region 320 may include, for example, a bin defined in Table A1 of the proposed ANSI standard C78.377A and/or may include a custom defined bin. In general, the target chromaticity region 320 may have any desired shape, size, or location. 
Note that Cash discloses wherein the device generates white light 100 having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm (fig. 2A) planckian locus, or black body locus (BBL), represented by line 150 on the diagram, follows the color an incandescent 
Note that the limitations of “wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1” would allow the characteristic of the light emitting to be as near as possible to line 150 in fig. 2A of Cash and should ideally be overlapping in order to be considered to be white light.
As such one of ordinary skill would have obvious want for a device of Sakuta wherein the device generates white light having a Correlated Color Temperature and a spectrum which over a wavelength range 460 nm to 600 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.3, and wherein over a wavelength range 460 nm to 500 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.2, and wherein over a wavelength range 500 nm to 570 nm a maximum deviation between the normalized intensity of the light emitted by the device compared with the normalized intensity of light of a black-body curve of the same Correlated Color Temperature is less than 0.1 in order for the light emitted from the device to not deviate from planckian locus, or black body locus (BBL), represented by line 150  in order to be considered to be "white" light such as taught by Cash.

Regarding claim 45, Table 3 of Sakuta disclose wherein the device generates white light with a general Color Rendering Index (Ra) of at least 90 (examples 1 and 2).
Sakuta and Cash do not disclose of a Color Rendering Index (R9) of at least 90.
However, note that the colour rendering index defines the ability of a light source to identify colours, and is measured on a scale of 1 - 100. On this scale a rendering of 1 is monochromatic light, and a rendering of 100 is natural sunlight, so you can think of the scale as a measure of the quality of light produced by the source, and R9 is the score that represents how accurately a light source will reproduce strong red colors. "Accurate" is defined as similarity to daylight or incandescent bulbs, depending on the color temperature.
Therefore, it would have been obvious to form a device of Sakuta and Cash comprising wherein the device generates white light with a general Color Rendering Index (Ra) of at least 90 and a Color Rendering Index (R9) of at least 90 in order to represent how accurately a light source will reproduce strong red colors and “Accurate" is defined as similarity to daylight or incandescent bulbs, depending on the color temperature.



Regarding claim 47, par [0105] and par [0120] of Sakuta discloses comprising a light transmissive material comprising a dimethyl-based silicone or incorporating a mixture of the yellow to green-emitting phosphor, orange to red-emitting phosphor, and red-emitting manganese- activated potassium hexafluorosilicate phosphor.
 
Regarding claim 48, par [0120] of Sakuta discloses a recommended resin herein is, for instance, a commercially-available dimethyl silicone resin having a refractive index 1.41, as such, Sakuta discloses wherein the light transmissive material has an index of refraction from 1.40 to 1.43.

Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta and Cash in view of Selverian et al. 20120132929 A1 (Selverian).
Regarding claim 49, Sakuta and Cash discloses claim 42, but do not disclose wherein the yellow to green-emitting phosphor comprises a cerium-activated yttrium garnet phosphor.
However, Selverian discloses of LED light source comprising a cerium-activated yttrium garnet phosphor.
 Therefore, it would have been obvious to one of ordinary skill in the art to form device of Sakuta and Cash wherein the yellow to green-emitting phosphor comprises a cerium-activated yttrium garnet phosphor to obtain the desired wavelength such as taught by Selverian.



Howvever, Selverian discloses prior art comprising LED light source comprising comprises a europium activated silicon nitride-based phosphor.
In view of such teaching, it would have been obvious to form a device of Sakuta and Cash wherein the orange to red-emitting phosphor comprises a europium activated silicon nitride-based phosphor in order to obtain a desired wavelength output such as taught by Selverian.
Sakuta and Cash and Selverian, but not disclose wherein the europium activated silicon- nitride phosphor is represented by the chemical formula (CaixSrx)AlSiN3:Eu where 0.5 < x < 1.
However, it would have been obvious to one of ordinary skill in the art to use the europium activated silicon- nitride phosphor is represented by the chemical formula (CaixSrx)AlSiN3:Eu where 0.5 < x < 1 to form the phosphor in order to achieve the desired wavelength as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta and Cash in view of Schmidt et al. 20080157653 (Schmidt)
Regarding claim 50, Sakuta and Cash discloses claim 42, but do not disclose wherein the yellow to green-emitting phosphor comprises a cerium-activated lutetium garnet phosphor.

 Therefore, it would have been obvious to one of ordinary skill in the art to form device of Sakuta and Cash wherein the yellow to green-emitting phosphor comprises a cerium-activated lutetium garnet phosphor to obtain the desired wavelength excitable by blue LED such as taught by Schmidt.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta and Bukesov in view of Selverian.
Regarding claim 4, Sakuta and Bukesov discloses claim 1, but do not disclose wherein the yellow to green-emitting phosphor comprises a cerium-activated yttrium garnet phosphor.
However, Selverian discloses of LED light source comprising a cerium-activated yttrium garnet phosphor.
 Therefore, it would have been obvious to one of ordinary skill in the art to form device of Sakuta and Bukesov wherein the yellow to green-emitting phosphor comprises a cerium-activated yttrium garnet phosphor to obtain the desired wavelength such as taught by Selverian.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta and Bukesov and Selverian in view of in view of Schmidt.
Regarding claim 5, Sakuta and Bukesov and Selverian discloses claim 4, but do not disclose wherein the yellow to green-emitting phosphor comprises a cerium-activated lutetium garnet phosphor.
However, par [0079] of Schmidt discloses that cerium-activated lutetium aluminum -garnet phosphors can be excited efficiently with radiation of wavelength of about 254 nm as well as about 460 nm.
.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta and Bukesov in view of Seto et al. 20100085728.
Regarding claim 12, Sakuta and Bukesov disclose claim 1, but do not disclose wherein the orange to red-emitting phosphor comprises a europium activated silicon nitride-based phosphor selected from the group consisting of: (Cal-xSrx)AlSiN3:Eu where 0.5 < x < 1, and Ba2-xSrxSi5N8:Eu where 0 < x < 2.
However, par [0568] of Seto discloses of an orange to red phosphor include an europium-activated alkaline earth silicon nitride phosphor represented by (Mg,Ca,Sr,Ba).sub.2Si.sub.5N.sub.8:Eu.
In view of such teaching, it would have been obvious to form a device of Sakuta and Bukesov comprising wherein the orange to red-emitting phosphor comprises a europium activated silicon nitride-based phosphor is Ba2-xSrxSi5N8:Eu such as taught by Seto in order to use prior art material instead of wasting time and money of develop new material.
Sakuta and Bukesov and Seto do not disclose wherein where 0 < x < 2.
However, it would have been obvious to one of ordinary skill in the art to use  where 0 < x < 2 in order to form the phosphor in order to achieve the desired wavelength as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829